Citation Nr: 1616186	
Decision Date: 04/22/16    Archive Date: 05/04/16

DOCKET NO.  10-37 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an elbow disability.

2.  Entitlement to service connection for a rash of the arms, legs, and face.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from May 1991 to September 1991, from December 2003 to June 2005, and from February 2009 to May 2010.  The Veteran has been awarded the Bronze Star Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The December 2008 rating decision, in relevant part, denied entitlement to service connection for a right elbow disability and a rash involving the arms, legs, and face.  A notice of disagreement was received in May 2009, a statement of the case was issued in July 2010, and a substantive appeal was received in September 2010. 

The Board notes that the claim of entitlement to service connection for an elbow disability was originally characterized as entitlement to service connection for a right elbow disability.  Given the lack of clarity from the service treatment records and the Veteran himself on whether the in-service elbow injury was to his left or his right elbow, and given that the VA examiner appears to have examined both of the Veteran's elbows in connection with this claim, the Board has recharacterized the elbow claim to contemplate disability of either the left or the right elbow.  

In September 2013, the Board remanded this case for additional development, and the case has been returned for further appellate review.


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has a current chronic elbow disability.  

2.  The Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War.

3.  The preponderance of the evidence is against finding that the Veteran has a currently-diagnosed skin disability or that he currently has symptoms of a skin rash that have been attributed to no known clinical diagnosis.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for an elbow disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for establishing service connection for a rash of the arms, legs, and face have not been met.  38 U.S.C.A. §§ 1110, 1117 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2015)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of the VCAA have been satisfied in this case.  In this regard, the Board notes an evidentiary development letter dated in September 2008 in which the RO advised the appellant of the evidence needed to substantiate his service connection claims, to include as due to an undiagnosed illness.  This letter was sent prior to the initial adjudication of the Veteran's claims in December 2008.  The appellant was advised in this letter of his and VA's responsibilities under the VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  This letter also advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claims.

The Board further finds that the duty to assist requirements of the VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that relevant evidence relative to the issues on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's service treatment records and VA medical records.

The RO arranged for the Veteran to undergo VA examinations in June 2010 and February 2014.  The Board finds that the resulting examination reports are adequate for the purpose of determining entitlement to service connection.  The examination reports reflect review of the claims file and interview and examination of the Veteran.  During the examinations, the examiners elicited from the Veteran his history of complaints and symptoms and provided clinical findings detailing the examination results.  The Board finds that the evidence of record is adequate for the purpose of determining entitlement to service connection.

The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.   38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board notes that, in addition to the above noted periods of active duty service, the Veteran has also had periods of active duty for training and inactive duty training.  The Board notes that neither of the Veteran's claims contains allegations surrounding injury or illness contracted during these periods, and that there is no medical or lay evidence suggesting a connection between such service and either of the Veteran's claims.  Therefore, the regulations surrounding establishing service connection based on such periods of service will not be described herein.

A.  Elbow Disability

The Veteran has claimed entitlement to service connection for an elbow disability.  As stated in his September 2010 appeal, the Veteran essentially contends that this disability occurred during physical training exercises or from playing football while deployed in Iraq in 2004 and/or 2005.  

The Veteran's service treatment records reflect that his upper extremities were found to be clinically normal at the times of his August 1991 entrance into active duty (EAD) and June 2003 Army Reserve Retention examinations.  He expressly denied any history of, or current, painful or trick elbow on his August 1991 EAD medical history report and denied any past or current painful elbow on his August 1991 and June 2003 medical history reports.  He denied having any medical problems on health assessments dated in January 2003, January 2009, and February 2009.  He denied having any swollen, stiff, or painful joints on his May 2005 and December 2006 post-deployment health assessments.  He reported currently having muscle aches on his May 2005 post-deployment health assessment.

On a May 2005 report of medical assessment, the Veteran reported having suffered an elbow injury during deployment in October 2004.  He reported that he was diagnosed with tendinitis by civilian physicians, and he reported that he had received some physical therapy.  A May 2005 service treatment record notes that the Veteran had injured his right elbow.  He was noted to have lateral epicondylitis (tennis elbow).  He was given a tennis elbow strap and was cleared orthopedically for demobilization.  Another service treatment record from that date notes an assessment of left tennis elbow and notes that the Veteran was given a tennis elbow strap.  It was noted that he was orthopedically cleared for demobilization.  Service treatment records dated in June 2007 and April 2009 note tennis elbow among the Veteran's problems.  They do not identify whether the left or the right elbow is affected.  

The February 2014 VA elbow and forearm conditions examination report notes a diagnosis of left lateral epicondylitis/tennis elbow and notes this diagnosis was made in May 2005.  The examiner noted that the Veteran's service treatment records reflect a history of lateral epicondylitis of the elbow.  The examination report notes that the Veteran thought it was the right elbow, but he was not sure.  A May 2005 service treatment record notes that the Veteran has tennis elbow of the left elbow.  It was noted that this condition started when the Veteran was playing football in 2004 and fell on his outstretched arm.  He had some elbow discomfort for a while after that.  About a year or two later, the Veteran saw a chiropractor friend who manipulated his elbow and the pain cleared up and has never returned.  He denied any recurrence of or current elbow complaints.  On physical examination, the Veteran described a little tenderness to firm palpation at the right lateral epicondyle.  There was no objective sign of pain or discomfort.  Elbow function, range of motion, strength, supination, and pronation were all normal.  

Based on review of the claims file and interview and examination of the Veteran, the examiner opined that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  He opined that it is more likely as not that the Veteran developed lateral epicondylitis during his military active duty.  He opined that it is less likely as not that his service-associated lateral epicondylitis is related to any current elbow complaints.  He noted that the Veteran's service-associated lateral epicondylitis was self-limiting and he has had no recurrences.  He denied any current elbow complaints, and his elbow examination was normal.  There was no chronicity.  He noted that lateral epicondylitis is a condition that is common in the general population.  It has a tendency to recur but has not done so in this Veteran.  Any future recurrence in this Veteran would represent a new injury/stress event and not a chronic situation related to his service condition.   

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board notes that the only medical opinion on the question of whether the Veteran has a current elbow disability appears in the February 2014 VA examination report.  The author of this opinion is a physician who is qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  The examiner reviewed the claims file and interviewed and examined the Veteran, and he provided descriptions of the information gained from these sources.  The examiner ultimately found that a diagnosis of a current elbow disability is not warranted.   In providing the basis for this conclusion, the examiner presented detailed descriptions of the pertinent medical findings of record and explained how these findings support the conclusion that the Veteran's in-service lateral epicondylitis of the left elbow fully resolved following in-service treatment and has not recurred.  In any event, the examiner opined that any future occurrence of lateral epicondylitis would be a distinct event that would not be related to the in-service problem.  For these reasons, the Board finds this examination report to be highly probative evidence that weighs against the Veteran's claim.  

The Board acknowledges that the Veteran himself believes that he has a current elbow disability.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  A layperson may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  While the Veteran is competent to report having current elbow symptoms, he is not competent to diagnose a current elbow disability based on any such symptoms.  The Board further notes that the Veteran has largely denied any current elbow symptomatology, and he is not competent to diagnose a current chronic disability based on intermittent reports of elbow tenderness.  

The Board finds that the relevant evidence of record, as discussed above, establishes that the Veteran does not have a current chronic elbow disability.  The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled that in order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents resulted in disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In the absence of a diagnosis of a current elbow disability, service connection cannot be granted.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364-65; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

B.  Rash on the Arms, Legs, and Face

The Veteran has claimed entitlement to service connection for a rash on the arms, legs, and face.  He essentially contends that his skin conditions first occurred and tended to reoccur during his deployments to the Middle East.

The Veteran served in the Southwest Asia Theater of Operations during the Gulf War as shown by service personnel records including his DD Form 214.  Compensation may be paid to any Gulf War Veteran "suffering from a chronic disability resulting from an undiagnosed illness (or combination of undiagnosed illnesses)."  38 U.S.C.A. § 1117.  The chronic disability must have manifested either during active military, naval, or air service in the Southwest Asia Theater of Operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016, and must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) IBS; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2)(i).  

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a).

Signs or symptoms that may be manifestations of an undiagnosed illness or a chronic multi-symptom illness include the following: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 U.S.C.A. § 1117(g).

Accordingly, under 38 C.F.R. § 3.317, service connection may be granted on a presumptive basis if there is evidence (1) that the claimant is a Persian Gulf Veteran; (2) who exhibits objective indications of chronic disability resulting from an undiagnosed illness, a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, or IBS) that is defined by a cluster of signs or symptoms, or resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval, or air service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.

When a Veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110, 1131 is necessary.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Veteran's service treatment records reflect that his skin was found to be clinically normal at the times of his August 1991 EAD and June 2003 Army Reserve Retention examinations.  

He expressly denied any history of, or current, skin diseases on his August 1991 and June 2003 medical history reports.  He denied having any medical problems on health assessments dated in January 2003, January 2009, and February 2009.  

He reported currently having skin diseases or rashes on his May 2005 post-deployment health assessment, and he denied having any current skin disease or rash on his December 2006 post-deployment health assessment.  

A December 2003 smallpox vaccination note reflects that the Veteran denied having, or ever having had, eczema, atopic dermatitis, psoriasis, burns, impetigo, uncontrolled acne, shingles, chickenpox, Darier's disease, or other skin conditions.  

He denied having a skin disorder, including psoriasis, on an early April 2004 service treatment record.  Service treatment records from later in April 2004 reflect that the Veteran sought treatment for itching, burning bumps on his arms and legs.  He was given medication, but he again sought treatment four days later because they were still bothering him and they were spreading.  Now, he had multiple bumps on his hands, arms, back, and face.  They had scabbed over due to scratching.  He denied contact with any plants.  The impression was that they were probably insect bites, and he was given medication.

A July 2004 service treatment record notes that the Veteran has a 1 centimeter rash on the corners of his upper lip that was whitish and slightly swollen.  An assessment of tinea on the upper lip was given.  

He sought treatment in October 2004 for a rash on the lips.  He reported that he had had the rash for about a month.  He was given medicine.

A November 2004 service treatment record notes that the Veteran sought treatment for lesions on his mouth that had developed a month ago.  He had been prescribed Valtrex, but it did not completely heal.  The assessment was probable herpes simplex virus type I.  He denied lesions below the waist and it was noted that there was no obvious vesicle or lesion.  He was given an oral medication and a topical ointment.  

An October 2006 comprehensive examination done in connection with the Veteran seeking to establish VA care notes that the Veteran has no suspicious skin lesions.  

In May 2009, he sought treatment for a rash on his lip.  He reported that he has had this rash at least three or more times before.  Last time it was treated with Acyclovir/Femvir.  He reported that there was no pain or discharge.  He reported that he gets the rash whenever he is in country, and that he last had it during his last deployment.  He noted that it started appearing when he was in Kuwait, and that the ulcer had appeared around day 7 or 10 in Kuwait.  He had just gotten in the country last Friday.  He also reported that, when he was last seen for the rash, he was told that it acted like herpes but was not herpes.  Following physical examination, the Veteran was found to have herpes simplex type I, and the impression was that it was likely recurrent orolabial herpes, late presentation.  He was given medication and told to follow up as needed.  It was noted that the Veteran has a history of these lesions persisting for months and then resolving with therapy.  It was noted that the Veteran would be offered therapy after receiving counseling that late therapy is typically of no benefit.  

In October 2009, the Veteran sought treatment for dry skin on his upper lip that he had experienced for two weeks.  He said that moisturizer did not work.  He has had something similar before and was given a pill.  Physical examination revealed that the skin was dry on the upper lip and white in color with no tenderness or warmth.  The impression was that the Veteran had dermatophytosis tinea facialis.  He was given medication and told to follow up as needed.  

A November 2009 service treatment record notes that the Veteran sought treatment for dermatophytosis of the beard.  He referenced the October 2009 visit and noted that the medication he had previously been prescribed had initially worked but had stopped working.  He was given a different medication and told to follow up as needed.  

On a February 2010 dental questionnaire, the Veteran reported that he had been under a health care provider's care in the last two years for dry skin.  On a report of medical assessment from that same day, he reported that he has been treated for a "mouth infection (dry skin)" since his last medical assessment.  

The June 2010 VA examination report notes that the Veteran reported his skin condition had its onset in 2004 and in May 2009.  He reported that he had some skin rash during deployments to Iraq.  First, he noticed during these deployments that he developed a rash around his mouth which was treated and cleared.  He said the rash comes and goes and, at present, he does not have a skin condition.  He was not currently undergoing treatment.  On examination, he had small white (hypopigmentation or leukoplakia) areas of the skin at the left lateral side of the back and the back of the right arm.  Otherwise, no skin rash or lesion or any skin condition was noticed.  The diagnosis was listed as "[n]o skin lesions or rash present at this time."  

The February 2014 VA skin diseases examination report notes that the Veteran has had diagnoses of herpes labialis (diagnosed in October 2004) and insect bite (diagnosed in April 2004).  With respect to pertinent history, the Veteran noted that he developed fever blisters on his lips/herpes simplex type I labialis.  This condition occurred twice while deployed in Iraq (in November 2004 and May 2009).  He was treated with cream and tablets.  He has had no outbreaks while in the United States and has no residuals from this process.

In addition, the Veteran developed a diffuse rash and was seen in sick call twice in April 2004.  This was diagnosed as "bug bites," which he said were sand fleas.  He has had no recurrence since and has no residuals.  

The Veteran also stated that his wife told him he had a couple of areas on his back where it appears to be vitiligo.  There were two small areas of vitiligo that had been unchanged for years.  He had no idea how long he has had them, but he thinks the first time his wife asked about them was after 2005.  He denied having knowledge of having a rash, a skin condition, or trauma on these locations.  He had no idea when and how he developed them.  They are unsymptomatic and unchanged over the years.  

Based on review of the record and interview and physical examination of the Veteran, the examiner opined that the Veteran's skin disabilities were less likely as not incurred in or caused by service.  The examiner stated that it is less likely as not that the Veteran's residual areas of skin hypopigmentation are the result of a dermatological condition that occurred while in service.

With respect to the herpes simplex type I diagnosis, the examiner noted the above description of the Veteran's in-service treatment.  He stated that this condition always responded to treatment and that there was no chronicity.  He stated that the Veteran's herpes labialis/fever blisters are a viral condition of the lips that is common in the general population.  It is a virus that is carried inside of the Veteran, and he did not contract it in the service.  The virus is known to be activated by stress and can also be activated by exposure to sunlight, both of which are in abundant supply on deployment.  He stated that the virus that caused his lip infection did not leave areas of depigmentation on his low back and arms.  

With respect to the sand flea bites diagnosis, the examiner noted that the Veteran was treated for these bites in service and that they did not recur.

The examined opined that neither of these dermatological conditions affected the areas of his current vitiligo.  The Veteran was never seen for a skin condition in the areas of his vitiligo.  There is no medical documentation of when his vitiligo appeared or how acquired.  

As with the elbow disability claim discussed above, the only medical opinion with respect to whether the Veteran has a current skin rash that is related to service weighs against the claim.  The author of this opinion is the same physician who opined as to the elbow disability claim, and he is a physician who is qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  He reviewed the claims file and interviewed and examined the Veteran, and he provided descriptions of the information gained from these sources.  The examiner ultimately found that a diagnosis of a current chronic skin disability is not warranted.   In providing the basis for this conclusion, the examiner presented detailed descriptions of the pertinent service treatment records and explained how these findings support the conclusion that the Veteran's in-service skin disabilities resolved following treatment and did not constitute a chronic disability.  For these reasons, the Board finds this examination report to be highly probative evidence that weighs against the Veteran's claim.  

The Board further notes that the June 2010 and February 2014 VA examination reports account for all of the Veteran's in-service skin symptomatology and provide no basis for finding any symptomatology that was not contemplated by an in-service diagnosis.  There is, therefore, no basis for finding that the Veteran has current signs or symptoms of the skin that may be manifestations of an undiagnosed illness or chronic multi-symptom illness to justify a presumptive grant of service-connection based on the Veteran's Gulf War service.

With respect to the presence of lay evidence in support of the Veteran's claim, the Board notes that the Veteran himself reported in his September 2010 appeal that he only experiences skin symptoms when he is in Kuwait or Iraq.  Likewise, the Veteran has reported to his VA examiners that his skin symptoms have been confined to his deployments.  The record does not contain contradictory medical evidence or lay assertions.  The Board therefore finds that the record contains no basis for determining that the Veteran does, in fact, experience symptoms of a current skin condition.

As noted above, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  In the case at hand, there is no competent evidence of a current skin disability or of signs and symptoms of a skin condition that may be a manifestation of an undiagnosed illness or a chronic multi-symptom illness.  

The Board has also considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to service connection for a rash of the arms, legs, and face must be denied.


ORDER

Entitlement to service connection for an elbow disability is denied.

Entitlement to service connection for a rash of the arms, legs, and face is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


